Citation Nr: 1144042	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

In September 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  There is competent and credible lay and medical evidence showing that the Veteran has a current bilateral hearing loss disability that is the result of combat-related acoustic trauma sustained during his military service. 

2.  There is competent and credible lay and medical evidence showing that the Veteran has a current tinnitus disability that is the result of combat-related acoustic trauma sustained during his military service. 


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss, which was incurred from combat-related noise exposure during service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  The Veteran has tinnitus, which was incurred from combat-related noise exposure during service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the bilateral hearing loss and tinnitus claims, since the Board is granting these claims, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. 
§ 20.1102 (2011). 


Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder also may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1039, 1043.  As to presumptive service connection, some diseases are chronic, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a compensable within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

As to presumptive service connection, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A.      § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While lay statements may be sufficient, under section 1154(b), to establish the in-service incurrence of an injury or disease, application of the combat presumption under this section still does not alter the fundamental requirements of also showing a current disability and medical nexus to service in order to establish service connection.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002). With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau, 492 F.3d at 1372, the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377. 

When a condition is capable of lay observation, the Board is also within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of acoustic trauma during service.  Specifically, in his statements made during the appellate period, including those rendered at the time of his September 2011 Board hearing, he alleged that he was exposed to hazardous noise without hearing protection, including the firing of arms in the Republic of Vietnam.  He asserted that he was attached to an infantry division and was exposed to rockets, mortars, and small arms fire.  He dated the onset of his symptoms of bilateral hearing loss and tinnitus to his service in the Republic of Vietnam, during the Tet Offensive.  

The Veteran's service personnel records indicate that the Veteran was stationed in the Republic of Vietnam from November 1, 1967, to December 5, 1968, and that he participated in multiple phases of the Tet Offensive.  The Veteran's military occupational specialty (MOS), listed on his service separation form and on his additional personnel documents, involved communications.  He provided hearing testimony that he was near the perimeter of combat while completing communications duties.  For the purpose of establishing entitlement to service connection for posttraumatic stress disorder (PTSD), VA verified, in September 2007, that the Veteran's base, during the time which he was stationed there, came under attack.  He reported that his work, post-service, both off-shore and as a police officer, did not include acoustic trauma.  He reported that he never had to use his service weapon during his work as a police officer.  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.   

The United States Court of Appeals for Veterans Claims (Court) also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The first, and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Concerning this, the October 2008 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The examiner also diagnosed tinnitus.  The Veteran's pure tone thresholds, in decibels, were 20, 20, 30, 40, 50, for the right ear and 20, 20, 35, 45, 50 for the left ear, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 35 in the right ear and 37.5 in the left ear.  Speech recognition ability was 96 percent, bilaterally. 

Thus, the Veteran at the very least has current bilateral hearing loss and tinnitus. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  However, the question remains whether his current bilateral hearing loss and tinnitus are related to acoustic trauma during his military service. 

The Veteran's service treatment records are negative for any complaints or treatment for hearing loss and tinnitus.  But notably, the Veteran's service separation physical examination, conducted in February 1970, one month before discharge, revealed evidence of decreased hearing acuity, bilaterally.  As discussed above, the Veteran has described his acoustic trauma to include exposure to arms fire and VA has established that there is evidence that the Veteran experienced combat conditions during his service in the Republic of Vietnam.  Thus, there is sufficient evidence that the Veteran engaged in combat during service, such that his lay statements and testimony are sufficient to show the occurrence of combat-related acoustic trauma and symptoms of tinnitus and decreased hearing acuity during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  There is also limited evidence in the Veteran's service treatment records of decreased hearing acuity, bilaterally, at the time of his separation from service.  Although the combat presumption is in effect as to the in-service element, the Veteran must still present evidence etiologically linking any current tinnitus and bilateral hearing loss to his acoustic trauma during service.  Dalton, 21 Vet. App. at 36-37. 

The Board now turns to the central issue in this case, whether there is sufficient and competent evidence of a nexus (i.e., link) between the Veteran's current bilateral hearing loss and tinnitus and the confirmed acoustic trauma with decreased hearing acuity during service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Concerning this, VA audiology examiner, in October 2008, opined that since the Veteran both presented for service and separated from service with hearing within normal limits, bilaterally, his current hearing loss and tinnitus were not caused by his active military service.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The October 2008 VA examiner's opinion is deficient, and thus may not serve as probative evidence in the present case, in several respects.  First, per the Ledford case, hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  Ledford, 3 Vet. App. at 89.  As noted above, the laws and regulations do not specifically require in-service complaints of or treatment for hearing loss during service in order to establish service connection. Id.  Second, notwithstanding the holding of the Ledford case, the audiogram performed at the time of the Veteran's separation from service does in fact reveal decreased hearing acuity, bilaterally.  Beyond the notation that such decrease was not significant, the examiner failed to sufficiently address the Veteran's decrease in hearing acuity during service.  Instead, the examiner simply stated that the Veteran entered and separated from service with hearing acuity within normal limits.  Third, although bilateral sensorineural loss and tinnitus were currently diagnosed, the examiner provided no explanation as what could have caused these disorders, even after noting significant acoustic trauma during service with no evidence of post-service occupational or recreational noise exposure. 

Again, the Veteran is competent to report in-service and post-service symptoms of tinnitus and bilateral hearing loss.  Layno, 6 Vet. App. at 469.  See 38 C.F.R.            § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, the Board finds the Veteran's lay statements are credible for purposes of establishing continuity of symptomatology.  Barr, 21 Vet. App. at 310 (2007).  In this vein, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  And merely because bilateral hearing loss per § 3.385 was not diagnosed during service, such does not preclude service connecting bilateral hearing loss, as well as tinnitus, where, as here, there is probative lay evidence relating his current diagnoses to confirmed acoustic trauma service, with no evidence of a post-service intercurrent cause.  See 38 C.F.R. § 3.303(d).  See also Davidson, 581 F.3d at 1316; Barr, 21 Vet. App. at 310. 

Thus, given the current diagnosis of bilateral sensorineural hearing loss and tinnitus, in addition to the history of confirmed in-service acoustic trauma without evidence of post-service intercurrent acoustic trauma, and resolving doubt in the Veteran's favor, the Board concludes the evidence supports service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal of these claims is, therefore, granted. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


